DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections

2.	The prior Office Action objection to claim 5 is withdrawn in view of the appropriate correction filed.

3.	Claim 1 is objected to because of the following informalities:  
“a thickness of from 0.9 to 1.0 mm” incorrectly utilizes two prepositions and should remove one of them (i.e., either “of” or “from” should be removed)
“each glass mat” at line 8 should be amended to “each absorptive glass mat” to invoke full and proper antecedent basis
“a CMD tensile of 8 N/mm2” should be corrected to “a CMD tensile strength of 8 N/mm2”
The series of items amended into claim 1 should be amended as follows to employ proper grammar rules and punctuation (i.e., a series of items should be separated by commas with the last item utilizing “and” before it, wherein “and” should not being used before the other items in the series):
“wherein the microporous polyolefin layer is a polyethylene layer with a flat backweb having a thickness of 175 μm, a puncture strength of 8.9 N, a porosity of 60%,  strength of 8 N/mm2, an MD elongation of 245%, a CMD elongation of 460%, and a total oil content of 5.3%; and…”

Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The prior Office Action rejections of claim 1, and thus dependent claims 5-6, 13-14, 25-26, claim 14, and claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments filed to the claims or the cancellation thereof.  
	The prior Office Action rejection of claim 26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the cancellation of the claim.
	The prior Office Action rejections of claim 1, and thus dependent claims 5-6, 13-14, 25-26, claim 14, and claim 26, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments filed to the claims or the cancellation thereof.   
	The prior Office Action rejections of claim 1, and thus dependent claims 5-6, 13-14, 25-26, claim 14, and claim 26, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement are withdrawn in view of the amendments filed to the claims or the cancellation thereof.   

5.	Claim 1, and thus dependent claims 5-6, and claim 14, are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 1 was amended in part as follows:
“…wherein the battery string exhibits a cycle life greater than that of a battery string having the same structure except using an absorptive glass mat separator.” 
 
Claim 14 incorporates the subject matter of claim 1 and is addressed concurrently.  The battery string as claimed uses a separator comprising an absorptive glass mat as part of the construct presented; thus, claiming that it has a cycle life greater than that of a battery string having the same structure except using an absorptive glass mat separator is not clear rendering the claim indefinite.
B) 	Claim 1 was amended in part to include the following (employing the claim objection corrections above):
“wherein the microporous polyolefin layer is a polyethylene layer with a flat backweb having a thickness of 175 μm, a puncture strength of 8.9 N, a porosity of 60%,  strength of 8 N/mm2, an MD elongation of 245%, a CMD elongation of 460%, and a total oil content of 5.3%; and…”

The claim is held indefinite because puncture strength is defined by a test method, regulation, or technical specification.  It can be measured in several ways ranging from a slow controlled puncture to a rapid impact.  This is evidenced by the article, “Puncture Testing Essentials,” ADMET Materials Testing System Manufacture (copy provided) which provides evidence that:
Material response to penetration varies with numerous factors including material thickness, elastic modulus, rate of penetration, temperature, shape and type of probe. Consequently, puncture testing methods are governed by standardized test procedures that specify the test set up including the rate, the specimen size, as well as the puncture probe geometry.

The direction in which the puncture occurs is also part of the technical specification of the test (i.e., compressive direction or tensile direction) (see article).  The instant specification is entirely silent as to the testing procedure and/or parameters utilized to achieve the claimed puncture strength, wherein the obtained value will be highly dependent on the selected test procedure and parameters thereof.  The claim is thus indefinite given it is not clear by what testing parameters the value is obtained such that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of claims that are patented (MPEP 2173).  
	The same holds true for all of the other features presented that have values that will vary depending on the selected test parameters utilized to determine those values (i.e., at least CMD tensile [strength], MD elongation, and CMD elongation).  The values/ranges obtained will be dependent upon the method/technical specification of the testing parameter utilized.  For example, tensile [strength] testing will be effected by the velocity of testing and temperature as would be immediately understood by one skilled in the art.  As evidenced of this, see Introduction to Tensile Testing, Chapter 1, ASM International, Tensile Testing, Second Edition, www.asminternaional.org (copy provided), which provides evidence that the obtained tensile strength measurement is effected by the test speed (p. 9), with different speeds giving different results (p. 11), and other factors that have an effect include temperature and anisotropy (p. 7).  As another example, testing of elongation in a given direction will be effected by the velocity of testing and temperature as would be immediately understood by one skilled in the art.  
The instant specification is entirely silent as to the test procedure and/or parameters utilized to achieve the claimed puncture strength value,  CMD tensile [strength] value, MD elongation value, and CMD elongation value—each of which will be highly dependent on the selected test procedure and parameters thereof.  The claims are thus indefinite given it is not clear by what testing paraemtesr the values are obtained such that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of claims that are patented (MPEP 2173).  
If Applicant is in possession of the information by which the values/ranges presented within the specification and within the instant claim are obtained, a Declaration under 1.132 detailing the testing parameters would be appropriate to overcome this issue, wherein a corresponding amendment to the specification would also be required such that the public is also aware of said information should the application be issued as a patent.  Additionally, if said microporous layer utilized in the claimed construct is one described in a printed publication, in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, it is respectfully noted that such information would be material to patentability to which Applicant (and each individual associated with the filing and prosecution of a patent application) has a duty of disclosure (MPEP 2001).
	Appropriate correction is required.  

6.	Claim 1, and thus dependent claims 5-6, and claim 14, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claim 1 features with the following corrections/additions:
	“wherein each glass mat has a thickness and includes glass fibers,”
“…wherein the battery string exhibits a cycle life greater than that of a battery string having the same structure except using only an absorptive glass mat separator having a thickness of 1.0-1.3 mm and including glass fibers.” (Examples 1, 2, and 4; P89-91, 94-95 of the PGPUB),

does not reasonably provide enablement for claim 1 as presented and including the comparative feature of the glass mat as claimed as well as:
“wherein the battery string exhibits a cycle life greater than that of a battery string having the same structure except using an absorptive glass mat separator.”    

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Claim 14 incorporates the subject matter of claim 1 and is addressed concurrently.
This is a scope of enablement rejection. One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention of a battery string exhibiting a functional result that is not described or enabled by the disclosure.  
See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

            The factors are addressed in order.  As to factor A, the breadth of the claim with respect to the comparative feature of the claimed battery string versus one “having the same structure expect using an absorptive glass mat separator” is indefinite (see rejection above), and furthermore, the full scope of the claim is not enabled by the disclosure.  The disclosure only ever enables the comparison feature to the specific absorptive glass mat (AGM) separator defined in Examples 1, 2, and 4 that has a thickness of 1.0-1.3 mm and includes glass fibers.  Note that an absorptive glass mat (AGM) separator does not intrinsically include glass fibers, and may comprise some other glass material of a different form (powder, foamed material, etc.).  These examples only support the comparative feature presented when the requirements of the claimed AGMs utilized in the claim construct are fully presented (i.e., include glass fibers), and the requirements/details of the comparison battery string are fully captured.  For example, it is not clear that the cycle life of the claimed battery string would be greater if the claimed AGMs were made of a glass material of a different form (i.e., powder, foam, etc.), and/or whether the cycle life is greater for each and every AGM separator of the prior art having any thickness and any glass material construct that may then be combined with other entities (i.e., since the claim fails to limit it to “only using an AGM separator”).  The disclosure only enables the comparison feature with respect to the above details.  Thus, the breadth of the claims militates against a finding of enablement.      
As to factors B and E, the fields of chemistry and electrochemistry are unpredictable arts. Thus the creation of a battery string that achieves the comparative feature as claimed that is not commensurate in scope with the structure within the specification may present different problems. In particular, the Court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. 

As such, the instant scenario militates against a finding of enablement.  
As to factor C, the state of the prior art, the prior art does not have a textbook or look-up table with adjustable features that can be utilized to obtain a given cycle life in conjunction with a given separator structure.   As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, or chemistry. This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification enables the comparative feature with respect to claim 1 with the following additions:
“wherein each glass mat has a thickness and includes glass fibers,”
“…wherein the battery string exhibits a cycle life greater than that of a battery string having the same structure except using only an absorptive glass mat separator having a thickness of 1.0-1.3 mm and including glass fibers.” (Example 2; P87-91, 94 of the PGPUB),

The single species example does not provide support or enablement for the comparative result as claimed that could be for each and every known AGM and/or each and every AGM having any structure (i.e., not specific to each including glass fibers.  MPEP 2163, Section II-3(a)(ii) is reproduced below in this regard (Examiner emphasis).
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)  
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.; see also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph.
Accordingly, the single example (i.e., species) as disclosed is not representative of the full variety or scope of the genus claim as presented.For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.  This factor militates against a finding of enablement.
As to factor H, because of the unpredictability of the electrochemistry field, one of ordinary skill in the art would not know, and would have to perform undue experimentation on creating a battery string that achieves the comparative feature for each and every AGM known to determine whether the claimed battery construct exhibits a greater cycle life.  Such a degree of testing is undue experimentation. This factor militates against a finding of enablement.
Appropriate correction is required.

7.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 1 as amended recites that the microporous polyolefin layer is a polyethylene layer with a flat backweb having a thickness of 175 μm.  Claim 6 then claims “wherein the microporous polyolefin layer is flat.”  The claim does not limit the subject matter of claim 1.  The description at P74 of the PGPUB is the only occurrence of where “backweb” occurs and describes the following: 
The preferred ribs may be 0.008 mm to 1 mm tall and may be spaced 0.001 mm to 10 mm apart, while the preferred backweb thickness of the microporous polyolefin separator layer without ribs or embossments may be about 0.05 mm to about 0.25 mm.”  

Accordingly, “a flat backweb” of claim 1 as presented is construed to require that the microporous polyolefin separator layer is flat (i.e., without ribs or embossments), which is further in accordance with the Examples that teach the construct presented in the claims and requires the microporous polyolefin layer to be flat (see Examples 1, 2, and 4).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Analysis
8.	As previously noted, per MPEP § 2143.03:
“"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). (The Board erred because it ignored claim language that it considered to be indefinite, and reached a conclusion that the claim would have been obvious based only on the rest of the claim.). However, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.)
When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

MPEP § 2173.06 further notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  Given the indefinite issues as outlined above, a rejection under 35 U.S.C. 103 is not made based onw hat would be considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.   
	It is noted that the prior art previously applied against the claims in prior Office Actions to at least: 
Concorde Battery Corporation, Technical Manual For Sun Xtender® Batteries, pages 1-41, July 18, 2011 (copy provided in file; hereinafter “Concorde”); 
Zucker (US 2003/0054236);
Whear et al. (US 2012/0070747); and
Dieters (US 2012/0094183) 

each fail to disclose a microporous polyolefin layer with the features as presented.
	Cite-worthy prior art to the amended claims includes Miller et al., (US 2009/0305127); Yartiz et al. (US 2003/0193110); Miller et al. (US 2006/0121269), and Young (US 4,861,644).
	
Declaration Under 1.132 & Duty of Disclosure
9.	As noted above, with respect to section B of the 35 U.S.C. 112(b)/second paragraph rejection, if Applicant is in possession of the information by which the values/ranges presented within the specification and within the instant claim are obtained, a Declaration under 1.132 detailing the testing parameters would be appropriate to overcome this issue, wherein a corresponding amendment to the specification would also be required such that the public is also aware of said information should the application be issued as a patent.  
Additionally, if said microporous layer utilized in the specification and presented in the claimed construct is one described in a printed publication, in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, it is respectfully noted that such information would be material to patentability to which Applicant (and each individual associated with the filing and prosecution of a patent application) has a duty of disclosure (MPEP 2001).  “Materiality is not limited to prior art but embraces any information that a reasonable examiner would be substantially likely to consider important in deciding whether to allow an application to issue as a patent." Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer, Inc., 326 F.3d 1226, 1234, 66 USPQ2d 1481, 1486 (Fed. Cir. 2003) (emphasis in original) (MPEP 2001).

Response to Arguments
10.	Applicant’s arguments with respect to the amended claim(s) have been fully considered but are moot because none of the prior Office Action rejections were maintained, and none of the arguments presented are pertinent to the new rejections currently presented in this Office Action with respect to the amended claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729